Appeal from a judgment of the County Court of Sullivan County, rendered January 15, 1973, convicting defendant, upon his plea of guilty, of the crime of robbery in the first degree. On June 16, 1972, defendant was indicted for the crimes of robbery, first degree and unlawful imprisonment, first degree. During the trial, defendant changed his not guilty plea to a plea of guilty of robbery in the first degree. He was sentenced to an indeterminate term not to exceed five years. On this appeal defendant urges reversal on the *779ground that the court erroneously received in evidence certain testimony pertaining to defendant’s identification. We find no merit in his contentions. The record reveals that prior to accepting the guilty plea, the court conducted a thorough and lengthy examination of defendant wherein he acknowledged his guilt and specifically admitted he took some $16 from the victim at knife point. It is significant that the defendant does not contend that his guilty plea was entered involuntarily or improperly nor that the court lacked jurisdiction. Under these circumstances, defendant may not dispute the validity of his plea of guilty. (People v. Lynn, 28 N Y 2d 196.) Furthermore, in addition to defendant’s admission of guilt, there is other evidence which is more than ample to establish his guilt. (See People v. Nival, 41 A D 2d 777.) The authorities relied upon by defendant are inapposite for they relate to convictions after a trial. The judgment, therefore, should be affirmed. Judgment affirmed. Herlihy, P. J., Greenblott, Cooke, Swéeney and Main, JJ., concur.